Citation Nr: 1727963	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-15 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO) which denied entitlement to a TDIU.

The Veteran testified at a March 2013 Board videoconference hearing, which could not be properly transcribed for the record.  He was extended the opportunity for another Board hearing and testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing.  The May 2013 hearing transcript is of record. 

The Board remanded the appeal for a TDIU in September 2013 for additional development, and also indicated that a decision on the issue should be deferred until the issue of entitlement to service connection for a psychiatric disability had been resolved.  The requested development was accomplished, and the issue of entitlement to service connection for a psychiatric disorder was resolved in favor of the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds, unfortunately, that an additional remand is required prior to review of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

During the pendency of the appeal, service connection was granted for an acquired psychiatric disorder, diagnosed as other specified trauma disorder (claimed as posttraumatic stress disorder).  The Veteran's combined rating does not, however, meet the schedular percentage standards of section 4.16(a).  

Evidence of record, nonetheless, indicates that the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.  The Veteran is currently in receipt of Social Security Administration disability benefits due to his service-connected psychiatric disorder.  An April 2008 SSA psychiatric evaluation indicates that the Veteran's limitations are significant and would preclude competitive work.   While a June 2016 VA examiner opined that the Veteran would be able to work, he indicated that he would need to find employment that allowed him to move about at will with minimal contact with others, co-workers, or members of the public.  The Board finds, however, that there is a question of whether work in such a sheltered environment may be considered marginal in degree.  See 38 C.F.R. § 4.16 (a) (2016) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).  Accordingly, the Board finds that referral of the case to the Chief Benefits Director of VA's Compensation Service for initial consideration of a TDIU under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).

2. Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




